 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LEE S. BICKLEY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:12-CR-00118 TLN
12                               Plaintiff,            STIPULATION AND ORDER CONTINUING
                                                       JUDGMENT AND SENTENCING DATE
13                         v.
                                                       Judge: Hon. TROY L. NUNLEY
14   HURSHID HALDAROV,
15                               Defendant.
16

17                                                   STIPULATION

18          The United States, by and through its undersigned counsel, and the defendant, by and through his
19 counsel of record, hereby stipulate as follows:

20         1.   This matter was previously set for Judgment and Sentencing on May 16, 2019.
21
           2.   By this stipulation, the parties now move to continue the Judgment and Sentencing until
22
                July 25, 2019, at 9:30 a.m..
23
           3.   The United States has notified the assigned Probation Officer of the requested scheduling
24
                change.
25

26          IT IS SO STIPULATED.

27

28

      STIPULATION                                      1
     Dated: April 17, 2019                          MCGREGOR W. SCOTT
 1                                                  United States Attorney
 2
                                                    /s/ LEE S. BICKLEY
 3                                                  LEE S. BICKLEY
                                                    Assistant United States Attorney
 4

 5
     Dated: April 17, 2019                          /s/ Alan J. Donato
 6                                                  ALAN J. DONATO
 7                                                  Counsel for Defendant
                                                    HURSHID HALDAROV
 8

 9

10                                           ORDER

11        IT IS SO FOUND AND ORDERED, this 18th day of April, 2019.

12

13

14

15                                                          Troy L. Nunley
                                                            United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION                                2
